Citation Nr: 0931940	
Decision Date: 08/25/09    Archive Date: 09/02/09

DOCKET NO.  07-02 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for degenerative joint 
disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to 
October 1968.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a March 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Nashville, Tennessee (RO) which continued a previous denial 
of service connection for degenerative joint disease of the 
lumbar spine.  

The Veteran testified at a March 2008 travel Board hearing; 
the hearing transcript has been associated with the claims 
file.  

The Board reopened the Veteran's claim for service connection 
in September 2008, and remanded the case to the RO for 
further development.  Development has been completed and the 
case is once again before the Board for review.


FINDING OF FACT

Degenerative joint disease of the lumbar spine is not 
etiologically related to active service.  


CONCLUSION OF LAW

Degenerative joint disease of the lumbar spine was not 
incurred in or aggravated by active service, nor may it be 
presumed to have been so incurred or aggravated. 38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2008).





REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  Such notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if there is a 
favorable disposition of the claim.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see 
also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  

In an August 2004 letter, VA informed the Veteran of the 
evidence necessary to substantiate his claim, evidence VA 
would reasonably seek to obtain, and information and evidence 
for which the Veteran was responsible.  

An August 2008 letter provided the Veteran with notice of the 
type of evidence necessary to establish a disability rating 
and effective date.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  This notice was not received prior to 
the initial rating decision.  Despite the inadequate timing 
of this notice, the Board finds no prejudice to the Veteran 
in proceeding with the issuance of a final decision.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The RO cured any VCAA 
notice deficiency by issuing the fully compliant notice in 
August 2008.  The RO readjudicated the case in a May 2009 
supplemental statement of the case (SSOC).  The United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
held that a statement of the case (SOC) or SSOC can 
constitute a "readjudication decision" that complies with 
all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC.  
See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  
As a matter of law, the provision of adequate VCAA notice 
prior to a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  Id.  There is no indication that 
any notice deficiency reasonably affects the outcome of this 
case.  

The Veteran's service treatment records, VA and private 
treatment records, a Board hearing transcript, and VA 
examination report have been associated with the claims file.  
The Veteran indicated during his March 2008 Board hearing 
that all medical records associated with his Social Security 
Administration claim are already of record.  The Board notes 
that the Veteran was afforded a VA examination in January 
2009.  38 C.F.R. § 3.159(c)(4) (2008).  When VA undertakes to 
provide a VA examination or obtain a VA opinion, it must 
ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  As set forth in 
greater detail below, the Board finds that the VA examination 
and opinion obtained in this case are adequate as they are 
predicated on a review of the claims folder and medical 
records contained therein; contain a description of the 
history of the disability at issue; document and consider the 
Veteran's complaints and reported history; include a 
comprehensive examination, and fully address questions 
presented on remand.  Accordingly, the Board finds that VA's 
duty to assist with respect to obtaining a VA examination or 
opinion with respect to the issue on appeal has been met.  
38 C.F.R. § 3.159(c)(4).  VA has provided the Veteran with 
every opportunity to submit evidence and arguments in support 
of his claim, and to respond to VA notices.  The Veteran and 
his representative have not made the Board aware of any 
additional evidence that needs to be obtained prior to 
appellate review.  See 38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  

B.  Law and Analysis

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2008).  Service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (2008).  
In addition, certain chronic diseases, including arthritis, 
may be presumed to have been incurred or aggravated during 
service if they become disabling to a compensable degree 
within one year of separation from active duty. 38 U.S.C.A. 
§§ 1101, 1112 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.307, 
3.309 (2008).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service treatment records do not reflect any complaints, 
diagnoses, or treatment relating to the lumbar spine.  
Service treatment records show that the Veteran was seen in 
December 1966 for a stiff neck, lasting three days.  A 
September 1968 separation examination shows that the spine 
was found to be normal. 

VA treatment records dated in July 1983 note two post-service 
injuries to the back, one in 1974 and one month prior in 
1983.  July 1983 x-rays revealed mild degenerative arthritis 
of the lumbar spine.

The Veteran was seen in September 1993 at the Pee Dee 
Orthopedic Associates.  He was noted to have two previous 
surgeries on his back for disc herniation, one in 1974 and 
one in 1989.  The Veteran denied any inciting event or injury 
with the onset of these symptoms.  A September 1993 computed 
tomography (CT) scan was reviewed.  The Veteran was diagnosed 
with a herniated nucleus pulposus (HNP) of L4/5 with left 
lumbar radiculopathy, status-post diskectomy, L4/5 and L5/S1.  
A November 1993 lumbar myelogram revealed a large disc at L4-
5 on the left.   The Veteran underwent a hemilaminectomy L4-5 
with excision of HNP in November 2003.  

Treatment reports from the Veteran's chiropractor, J.D.F. 
show that the Veteran was seen in December 1998 for back 
spasms.  During treatment, the Veteran denied any injuries or 
accident, but noted that he had an incident in service.  

J.D.F. submitted a December 2005 opinion stating that the 
Veteran had been a patient in his office since 1998 for 
failed back syndrome.  He stated that in discussion with the 
Veteran, it was highly presumable that the chronicity of his 
problems stem from an injury at least several years earlier.  
He indicated that the Veteran's problems would likely 
continue to worsen with or without treatment intervention.   

A February 2004 private treatment report form the Appalachian 
Neurosurgical Clinic shows that the Veteran reported a 30 
year history of back pain.  He had three lumbar surgeries 
beginning in the 1970s.  The Veteran continued to have low 
back pain.  An MRI showed a large central herniated disc at 
the L4-5 level.  

The Veteran submitted a September 2004 opinion from his 
physician at the Appalachian Neurosurgical Clinic.  Dr. S.H. 
stated that the Veteran's injuries and current health issues 
were related to the service-related injuries he had reported.  
He stated that the chronicity and degenerative nature of this 
disease had caused a great deal of discomfort and would 
continue to degenerate his cervical spine and surrounding 
structures.  A second opinion December 2005 opinion from Dr. 
S.H. stated that the Veteran's currently existing medical 
condition, diagnosed as multiple level degenerative vertebral 
disc and joint disease, was related to an injury, disease, or 
event occurring during the Veteran's military service. 

VA treatment records dated from 2005 to 2006 reflect a 
current diagnosis of degenerative disc disease and failed 
back syndrome with lumbar radiculopathy.

In a March 2005 statement, the Veteran indicated that he was 
seen by an orthopedist and by two chiropractors in the 1970s; 
however, he was unable to obtain treatment records.  He 
submitted several lay statements from family members in 
support of his claim.  The Veteran's mother, wife, and 
brothers reported that the Veteran injured his neck in 
service; however, these lay statements did not address the 
Veteran's present claim for a lumbar spine injury. 

During the Veteran's March 2008 Board hearing, he testified 
that he injured his lower back in service and indicated that 
he received treatment for it.  The Veteran, however, could 
not recall the specific nature of the injury because it had 
been so long.  He reported that he had problems since service 
and reported having three lower back surgeries.  He also 
reported injuring his back at work in 1974, and indicated 
that he had a ruptured disc at that time.  The Veteran 
reported having a work injury in 1984, at which time he was 
again treated for a ruptured disc.

A VA examination was completed in January 2009.  The VA 
examiner reviewed the claims file.  The Veteran reported, 
during examination, that he first injured his lumbar spine 
while he was on active duty in the Navy from heavy lifting.  
The Board notes that the Veteran also reported injuring his 
neck in service on a separate occasion when his buddy put him 
in a neck lock.  The VA examiner noted, upon review of 
service treatment records, that there was no mention of a 
back problem.  The examiner noted that the Veteran had a 
history of three laminectomies for disc rupture.  A 
comprehensive physical examination was completed.  Findings 
from the medical record were included in the examination 
report, and a July CT of the lumbar spine was reviewed.  The 
examiner diagnosed the Veteran with severe degenerative joint 
disease of the lumbosacral spine.  The examiner opined that 
degenerative joint disease of the lumbosacral spine was less 
likely than not caused by or a result of an injury which 
occurred during active duty.  The rationale for the opinion 
given was that there was no documentation of injury or 
treatment to the lumbosacral spine during active duty.  The 
examiner stated that this opinion was based on the history 
and presentation of the Veteran, a review of the records as 
noted, a review of evidence-based medicine, clinical 
training, experience, and expertise. 

The Veteran has a current diagnosis of degenerative joint 
disease of the lumbar spine.  VA treatment records show that 
he Veteran has had three back surgeries since 1974.  However, 
the most probative evidence of record does not relate current 
degenerative joint disease of the lumbar spine to service. 

According to the U.S. Court of Appeals for Veterans Claims, 
"the probative value of medical opinion evidence is based on 
the medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches."  Guerrieri v. 
Brown, 4 Vet. App. 467, 470 (1993).  The credibility and 
weight to be attached to these opinions is within the 
province of the Board.  Id.  Although private opinions 
submitted by the Veteran relate his lumbar spine disability 
to service, these opinions did not include a review of 
service treatment records and do not include reasons or bases 
for the opinions given.  

Dr. S.H. opined that the Veteran's degenerative disc and 
joint disease was related to service.  However, he indicated 
that his opinion was based primarily on the Veteran's 
reported injuries.  Medical opinions premised upon an 
unsubstantiated account of a claimant are of no probative 
value and does not serve to verify the occurrences described.  
See Swann v. Brown, 5 Vet. App. 229, 233 (1993); Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993).  The Board notes in this 
regard that service treatment records do not confirm 
treatment for any injury to the lumbar spine in service; and 
do not reflect any chronic findings pertaining to the lumbar 
spine at the time of the Veteran's separation from service.  
Medical evidence of record also indicates that the Veteran 
sustained post-service injuries to the back.  The Board notes 
that Dr. S.H.'s September 2004 opinion appears to address the 
Veteran's cervical spine disability, and not his lumbar spine 
disability.  Dr. S.H. did not provide any reasons or bases 
for his December 2005 opinion which related degenerative disc 
and joint disease to service.  

The Veteran's chiropractor, J.D.F. submitted a December 2005 
opinion stating that it was highly presumable that the 
chronicity of his problems stem from an injury at least 
several years earlier.  J.D.F. does not relate the Veteran's 
current lumbar spine disability to any specific injury or 
incident in service.  Thus, the Board finds that the opinion 
is of little probative value in regard to the etiology of the 
Veteran's claimed disability.     

In this case, the Board finds that the January 2009 VA 
opinion provides the most probative evidence of record with 
respect to the Veteran's current diagnosis and the etiology 
of that diagnosis.  The medical evidence reviewed and 
discussed by the examiner was factually accurate.  Based on 
all the evidence and on her expertise, the examiner provided 
a fully articulated opinion and provided sound reasoning for 
her conclusion.  In the present case, the most probative 
medical evidence of record shows that the Veteran's 
degenerative joint disease of the lumbar spine is not likely 
related to service.  

The Board has considered lay statements submitted in support 
of the Veteran's claim.  The Veteran can attest to factual 
matters of which he had first-hand knowledge, e.g., 
experiencing pain in service, reporting to sick call, being 
placed on limited duty, and undergoing physical therapy.  See 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  
However, the Veteran as a lay person has not been shown to be 
capable of making medical conclusions, thus, his statements 
regarding causation are not competent.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  Thus, while the 
Veteran is competent to report what comes to him through his 
senses, he does not have medical expertise.  See Layno v. 
Brown, 6 Vet. App. 465 (1994) (distinguishing between 
competency ("a legal concept determining whether testimony 
may be heard and considered") and credibility ("a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted")).  Therefore, 
he cannot provide a competent opinion regarding diagnosis and 
causation.

However, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit Court) has held that lay evidence is 
one type of evidence that must be considered and competent 
lay evidence can be sufficient in and of itself.  The Board, 
however, retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006).  This would include weighing the 
absence of contemporary medical evidence against lay 
statements.

In Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the 
Federal Circuit Court determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well. Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.  Once evidence is 
determined to be competent, the Board must determine whether 
such evidence is also credible.  See Layno v. Brown, 6 Vet. 
App. 465 (1994).  

In the present case, the Veteran is competent to report an 
injury to his back in service.  The Board, however, questions 
the accuracy of the Veteran's reports.  During a March 2008 
Board hearing, the Veteran could not remember the specific 
nature of his reported in-service back injury, and provided 
no details as to what the injury was or how it occurred.  He 
stated that he sought medical treatment in service for his 
back; however, this statement is not supported by service 
treatment records which do not reflect any injury to the back 
in service.  As noted above, lay statements from the 
Veteran's family members do not mention a back disability in 
service.  In an April 2008 statement, the Veteran indicated 
that no one remembered his back problem, and thus they could 
not provide a statement regarding his back.  The only 
specific report of a back injury in service was made during 
the Veteran's January 2009 VA examination.  

The Veteran reported that he first injured his lumbar spine 
while he was on active duty from heavy lifting.  Assuming 
that the Veteran did sustain an injury to the back due to 
heavy lifting in service, there was no indication of a 
chronic back disability in service or shortly after the 
Veteran's separation from service due to such injury.  The 
Veteran is not competent to relate his current back 
disability to a reported injury in service.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1991).  Finally, the January 
2009 VA examiner took into account the Veteran's reported 
back injury in service, but still found that current 
degenerative joint disease of the lumbar spine was not likely 
related to service given the lack of clinical findings at 
that time.  In light of the foregoing, the Board finds that 
service connection for degenerative joint disease of the 
lumbar spine is not warranted. 

C.  Conclusion

Degenerative joint disease of the lumbar spine was not 
incurred or aggravated in service, arthritis did not manifest 
within a year following the Veteran's separation from 
service, and the most probative medical evidence does not 
establish a nexus between the Veteran's current disability 
and his military service.  Therefore, the Board concludes the 
preponderance of the evidence is against finding that the 
Veteran has degenerative joint disease of the lumbar spine 
etiologically related to active service.  The appeal is 
accordingly denied.  In making this determination, the Board 
has considered the provisions of 38 U.S.C.A. § 5107(b) 
regarding benefit of the doubt, but there is not such a state 
of equipoise of positive and negative evidence to otherwise 
grant the Veteran's claim.


ORDER

Service connection for degenerative joint disease of the 
lumbar spine is denied.




____________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


